DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. TW 108133554 filed Sep. 18, 2019, which papers have been placed of record in the file.  
Claims 1-18 are pending. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13-15 recite the ester, which is an enzyme, is synthesized from inorganic acids with alcohols, lipid with alcohol, or chlorinated derivatives of carboxylic acids. While one skilled in the art would understand esters are generally synthesized from the aforementioned reactants, one skilled in the art would not understand how an enzyme can be made from merely reacting an inorganic acids with alcohols, lipid with alcohol, or chlorinated derivatives of carboxylic acids. Specifically, one skilled in the art understands an enzymes are generally globular proteins that require peptide bonds. 
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boisart et al. (US 2016/0280881) in view of Kodali et al. (US 2017/0096542).
	Regarding claim 1: Boisart is directed to a bio-degradable composition comprising:
	A polymer including polyvinyl chloride including powders (p. 13 ll. 17-23 and p. 24 claim 5 Boisart).  
	A plasticizer additives can be added (p. 6 ll. 24-30)
	An enzyme in an amount of at least 0.1% by weight of plastic (p. 14 ll. 7-11) (equivalent to at least 0.1 phr).
Boisart doesn’t mention a relative amount of plasticizer.
Kodali is directed to biorenewable plasticizers. Kodali teaches that PVC plasticizers are used in amounts of 100+ phr for flexible applications ([0003] Kodali). One skilled in the art would have been motivated to have selected the plasticizer of Kodali in the amounts taught therein since it imparts flexibility to PVC compositions and is 
	Boisart doesn’t mention a degradation rate over 90% at anaerobic environment. 
However, the composition produced in the composition of Boisart and Kodali is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the composition of Boisart and Kodali suggests a composition having a degradation rate over 90% at anaerobic environment. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art 
Regarding claim 2: Boisart discloses the composition can further comprise fillers and additives ([0028] Boisart), although doesn’t mention a specific amount of filler or a stabilizer. 
Kodali discloses in the working examples that the composition comprises 2 phr stabilizer ([0062] Kodali) relative to 100 phr PVC. One skilled in the art would have been motivated to have included 2 phr stabilizer in the composition of Boisart since as the name suggests, stabilizes the composition, and to produce a composition comprising both plasticizer and stabilizer such that the resulting composition has improved opacity and yellowness index, as demonstrated in Table 4. Therefore, it would have been obvious to one skilled in the art to have included 2 phr stabilizer in the composition of Boisart. 
Regarding claim 3: While claim 3 further limits claim 2, base claim 2 recites a filler and/or stabilizer in the alternative. Hence, claim 3 is met by Boisart and Kodali since a stabilizer is taught therein.
Regarding claims 5-6: The plasticizers of Kodali are linear with benzene ring structure. 
Regarding claims 7-9: Suitable plasticizers include soybean oil ([0028] Kodali). 
Regarding claims 10-12: The enzymes are capable of cleaving ester bonds. Suitable enzymes include cutinase, lipase, esterase, carboxylesterase, p-nitrobenzylesterase, protease, serine protease, amidase, aryl-acylamidase, urethanase, oligomer hydrolase such as 6-aminohexanoate cyclic dimer hydrolase, 6-aminohexanoate dimer hydolase or an oxidative enzyme selected from the group consisting of a laccase, lipoxygenase, peroxidase, haloperoxidase, mono-oxygenase, di-oxygenase and hydroxilase. ([0012]-[0013]) (equivalent to a the enzyme is an ester). As discussed above, an enzyme capable of acting on ester bonds, e.g. esterase, is considered to meet the claim. 
Regarding claims 13-18: The combination of Boisart and Kodali doesn’t mention a process of producing the enzymes. However “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, it is unclear how an enzyme can be made from merely reacting an inorganic acids with alcohols, lipid with alcohol, or chlorinated derivatives of carboxylic acids. Further, Boisart clearly teaches enzymes that are capable 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768